UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


___________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )                Criminal No. 81-0306 (PLF)
                                    )
JOHN W. HINCKLEY, JR.               )
                                    )
___________________________________ )


                                             ORDER

               Consistent with the Opinion issued this same day, it is hereby

               ORDERED that the proposal of St. Elizabeths Hospital submitted under 24 D.C.

Code § 501(e) on July 29, 2011 and its revised or supplemental proposal submitted on

December 14, 2012 are GRANTED IN PART and DENIED IN PART; and it is

               FURTHER ORDERED that, on or before January 24, 2014, the Hospital shall

submit to the Court a proposed Order setting forth the proposed terms of Mr. Hinckley’s

conditions of release consistent with the Opinion issued today. That Order, which shall be in the

same format as previous conditional release Orders issued by the Court, shall incorporate (1) all

of the elements of the Hospital’s revised (e) proposal approved by the Court in the Opinion

issued today or as modified by the Opinion; (2) all of the additional conditions described in

today’s Opinion; and (3) all of the conditions and terms from the July 9, 2009 release Order that

remain relevant (modified, as necessary, to be consistent with today’s Opinion). The Hospital
shall circulate the proposed Order to counsel for both parties for their comments (consistent with

the Opinion issued today) before submitting it to the Court.

               SO ORDERED.


                                             /s/___________________________
                                             PAUL L. FRIEDMAN
DATE: December 20, 2013                      United States District Judge




                                                2